— Judgment unanimously affirmed. Memorandum: The verdict is supported by legally sufficient evidence and is not against the weight of the evidence (see, CPL 470.15 [5]; People v Hughes, 138 AD2d 523). Further, the trial court correctly denied defendant’s motion to dismiss the indictment for lack of a speedy trial (see, CPL 30.30 [4] [b]; People v Fryer, 136 AD2d 936, lv denied 72 NY2d 859).
We have reviewed defendant’s remaining contention and find it to be without merit. (Appeal from judgment of Monroe County Court, Egan, J. — robbery, third degree, and other charges.) Present — Dillon, P. J., Boomer, Green, Lawton and Davis, JJ.